Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered April 26, 1999, which denied plaintiffs’ motion for summary judgment on the issue of liability, unanimously reversed, on the law, without costs, and the motion granted.
In this action seeking damages for lead paint poisoning, defendants had notice that plaintiff Jeanne Meyers moved into the subject apartment with four children, the youngest being two years of age. As the building was constructed before 1960 and defendants failed to properly inspect the apartment and take reasonable measures to alleviate the lead contamination, partial summary judgment on the issue of liability was warranted (see, Juarez v Wavecrest Mgt. Team, 88 NY2d 628; Miller v 135 Realty Assocs., 266 AD2d 112). We also note that plaintiffs established that the lead-based paint condition was a proximate cause of the infant plaintiff’s injuries. We have considered and rejected defendants’ remaining contentions. Concur — Mazzarelli, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.